Opinion issued January 19,
2012.




 

 
 
 
 





 




 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00833-CV
____________
 
community bank of kentucky, inc. n/k/a your community bank, inc., Appellant
 
V.
 
first federal savings bank, a/k/a first federal savings bank of
elizabethtown, Appellee
 
 
 

On Appeal from the 80th District Court 
Harris County, Texas
Trial Court Cause No. 2009-35147A
 
 
 

MEMORANDUM
OPINION
          The parties
have filed a “Joint Motion to Set Aside Trial Court’s Judgment.” They represent
that they have reached an agreement to settle this matter and request that we set
aside the trial court’s “Order Granting First Federal Savings Bank’s Verified
Motion to Modify or Vacate In Part Writ of Attachment” and order denying motion
for entry of final judgment, without regard to the merits, and remand the case
to the trial court for rendition of judgment in accordance with the parties’
agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

Accordingly, we grant the motion, set
aside the trial court’s August 26, 2011 orders without regard to the merits,
and remand this cause to the trial court for rendition of judgment in
accordance with the parties’ agreement.  See
id.  
We dismiss any other pending motions
as moot.  The Clerk is directed to issue the
mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of Justices
Higley, Bland, and Brown.